DETAILED ACTION

The claims 1-19 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12-07-2020 have been fully considered but they are not persuasive.

A.  Applicant's argument with respect to claims 1-19, that the prior art Schur (US 20190205148 A1) should not be given its priority date is flawed.  The applicant specifically attacks section 0052 and 0118 which are used in the rejection stated below.  The teaching of section 0052 have support in the parent case in section 057-0058 and is therefore not considered a new disclosure.  The disclosure of section 0118 referring to electronic devices can be found in section 0042 of the parent therefore section 0118 is not a new disclosure. Thus Schur in view of Root still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schur (US 20190205148 A1) in view of Root et al. (Us 20150372963 A1). 

With respect to claim 1, Schur teaches a circular user interface operably coupled one or more client electronic devices, (i.e., fig. 13a; fig 13d and section 0179 teaches circular user interface; section 0118 teaches client electronic devices). Schur teaches a cloud-based communications and control module operably coupled to the server application that includes a plurality of communications applications,  wherein one or more of the plurality of communications applications is selected, at least in part, based on input form the user interface and from the sever application in order to perform one or more selected messaging functions desired by a system user, (i.e., fig. 13a; fig 13d and section 0179 teaches circular user interface; section 0118 teaches client electronic devices; section 0052 teaches communication applications).  Schur discloses the claimed subject matter as discussed above except a cloud-based server application that pre-processes messages received from the one or more client devices.  However, Root teaches a cloud-based server application that pre-processes messages received from the one or more client devices, (i.e., section 0101 and 0107 teaches preprocessing messages) in order to categorize messages (abstract).  Therefore, based on Schur in view of Root, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Root to the system of Schur in order to categorize messages.  

With respect to claim 2, Schur teaches wherein the user interface is installed on the one or more client devices, (i.e., abstract teaches running GUI).

wherein the cloud-based communications and control module manages calls or messages between client devices, (i.e., section 0050 teaches managing messages).

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schur (US 20190205148 A1) in view of Root et al. (Us 20150372963 A1) in view of Taneja et al. (US 20190355482 A1). 

With respect to claim 3, Schur and Root discloses the claimed subject matter as discussed above except wherein the cloud-based server application determines functional request dependencies from communication requests input by a user in the user interface when selecting messaging functions.  However, Taneja teaches wherein the cloud-based server application determines functional request dependencies from communication requests input by a user in the user interface when selecting messaging functions, (i.e., claim 4 

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claims 5-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schur (US 20190205148 A1) in view of Root et al. (Us 20150372963 A1) in view of Hinman (US 20140235244 A1).

With respect to claim 5, Schur and Root discloses the claimed subject matter as discussed above except wherein the managing comprises allowing a call recipient to change the transmission routing of an incoming call or message.  However, Hinman teaches wherein the managing comprises allowing a call recipient to change the transmission routing of an incoming call or message, (i.e., section 0032 teaches switching networks; fig. 1 ) in order to select networks for a mobile communication device (abstract). Therefore, based on Schur in view of Root in view of Hinman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hinman to the system of Schur and Root in order to select networks for a mobile communication device.

With respect to claim 6, Hinman teaches wherein the changing of the transmission routing includes changing from a cellular communication link to an Internet communication link, (i.e., section 0032 teaches switching networks cell and wifi; fig. 1).

With respect to claim 7, Schur teaches wherein the cloud-based communications and control module includes a translation application, (i.e., section 0066 teaches translation app).

With respect to claim 8, Schur teaches wherein the cloud-based communications and control module includes one or more commerce-based applications, (i.e., section 0010 teaches electronic commerce applications).

 wherein the cloud-based communications and control module includes one or crypto currency-based applications, (i.e., section 0110 teaches crypto based).

With respect to claim 10, Schur teaches wherein the cloud-based communications and control module includes one or more gaming applications, (i.e., section 0136 teaches games).

With respect to claim 11, Schur teaches wherein the cloud-based communications and control module includes one or more document management applications, (i.e., section 0005 teaches document management).

With respect to claim 12, Schur teaches wherein the cloud-based communications and control module includes one or more document management applications, (i.e., section 0005 teaches document management).

With respect to claim 13, Schur teaches wherein the cloud-based communications and control module includes one or more integrated dashboard applications, (i.e., section 0114 teaches dashboards).

wherein the cloud-based communications and control module includes further manages video calls and multimedia messages.  Hinman teaches wherein the cloud-based communications and control module includes further manages video calls and multimedia messages, (i.e., section 0026 teaches video) in order to select networks for a mobile communication device (abstract). Therefore, based on Schur in view of Root in view of Hinman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hinman to the system of Schur and Root in order to select networks for a mobile communication device.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447